EXHIBIT 10.3

 

MEGA BRIDGE INC.

(To be known as HYPGEN INC)

#501 Madison Avenue 14th Floor New York, New York 10022 (212) 315-9705

 

AMENDMENT TO PROMISSORY NOTES

 

DATED JANUARY 27TH, 2017 AND APRIL 7TH, 2017

 

This 28th day of June, 2017, MEGA BRIDGE INC. (to be known as HYPGEN INC.), a
Nevada corporation (“Company”), hereby amends those promissory notes issued on
January 27th and April 7, 2017 in the amount of $100,000 (each, a “Note”) each
payable to Bakken Development LLC, a Wyoming Limited Liability Company
(“Holder”), or its registered assigns as follows.

 



 

1. The Holder, shall convert upon signing these two notes into common shares of
the Company at a conversion price $0.25.





   



IN WITNESS WHEREOF, Company has caused this Amendment to be issued as of the
date first written above.

 



  MEGA BRIDGE INC. (to be known as HYPGEN INC.)
a Nevada corporation         By: [mgbr_103img1.jpg] 

 

 

Antonio Treminio, Dir., CEO  

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED: BAKKEN DEVELOPMENT LLC

 

 

 

 

 

 

By:

[mgbr_103img3.jpg]

 

 

 

CHEW Chuan Tin,

Manager for and on behalf of

Bakken Development LLC

 

 

 

 

 

 

 

 

 

 

MEGA BRIDGE INC. (to be known as HYPGEN INC.)

 

 

 

 

 

 

[mgbr_103img4.jpg]

 

 

David E. Price, Secretary, Corp

 

 

MEGA BRIDGE, Inc. (to be known as HYPGEN INC.)

 

